OPINION OF THE COURT
Per Curiam.
Respondent’s application for reargument, received and read *222as an application for mitigation of the one-year suspension, effective February 4, 1994, originally imposed (195 AD2d 17), is unanimously granted to the extent indicated. In light of the special circumstances presented the sanction is reduced to a three-month suspension. Since no contention has been raised that respondent has failed to comply with the order of suspension, respondent is reinstated to the practice of law, effective May 4, 1994, without further proceedings. It does not appear that any purpose would be served to compel respondent to withstand a lengthy reinstatement proceeding at this time and that course would unduly prolong the length of respondent’s suspension.
Rosenberger, J. P., Wallach, Kupferman, Asch and Nardelli, JJ., concur.
Respondent’s motion is granted, and upon reargument, respondent’s sanction is reduced to a three-month suspension and respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective as of May 4, 1994.